Chase Home Fin., LLC v Cartelli (2016 NY Slip Op 04685)





Chase Home Fin., LLC v Cartelli


2016 NY Slip Op 04685


Decided on June 15, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-07313
 (Index No. 6494/09)

[*1]Chase Home Finance, LLC, plaintiff-respondent,
vVincent Cartelli, et al., defendants, Stephen Seekircher, appellant; Hysen Mehmetaj, nonparty- respondent.


McCallion & Associates LLP, New York, NY (Kenneth F. McCallion of counsel), for appellant.
Dorf & Nelson LLP, Rye, NY (Jonathan B. Nelson of counsel), for nonparty-respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Stephen Seekircher appeals from an order of the Supreme Court, Westchester County (DiBella, J.), entered April 8, 2015, which denied his motion to preliminarily enjoin the plaintiff from taking any action to vacate or remove him from the subject premises.
ORDERED that the order is affirmed, with costs to the nonparty-respondent.
To obtain a preliminary injunction, the moving party must establish, by clear and convincing evidence, (1) a likelihood of success on the merits, (2) irreparable injury absent a preliminary injunction, and (3) that the equities balance in his or her favor (see Nobu Next Door, LLC v Fine Arts Hous., Inc., 4 NY3d 839, 840; Zoller v HSBC Mtge. Corp. [USA], 135 AD3d 932, 933; Matter of Armanida Realty Corp. v Town of Oyster Bay, 126 AD3d 894; M.H. Mandelbaum Orthotic & Prosthetic Servs., Inc. v Werner, 126 AD3d 859, 860). "The decision to grant or deny a preliminary injunction lies within the sound discretion of the Supreme Court" (Matter of Armanida Realty Corp. v Town of Oyster Bay, 126 AD3d at 894-895 [internal quotation marks omitted]; see Doe v Axelrod, 73 NY2d 748, 750). Here, the appellant failed to make the requisite showing. Accordingly, the Supreme Court providently exercised its discretion in denying his motion to preliminarily enjoin the plaintiff from taking any action to vacate or remove him from the subject premises.
RIVERA, J.P., ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court